Citation Nr: 1616230	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-37 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the termination of nonservice-connected benefits effective February 1, 2008 was proper.  

2.  Entitlement to continued nonservice- connected death pension benefits for the period of December 1, 2008 through November 20, 2009.

3.  Entitlement to continued nonservice- connected death pension benefits for the period of December 1, 2009 to November 30, 2010.

4.  Entitlement to Continued Nonservice- Connected Death pension Benefits for the Period of December 1, 2010 to November 30, 2011.

5.  Entitlement to continued nonservice- connected death pension benefits for the period of December 1, 2011 to November 30, 2012.


6.  Entitlement to continued nonservice- connected death pension benefits for the period of December 1, 2012 to November 30, 2013.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to December 1968.  The Veteran died in August 2007.  The Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 action by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota, that terminated the Appellant's nonservice-connected death pension benefits effective from February 1, 2008 due to a finding of excessive income; this appeal ensued. 

In March 2013, the Appellant testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

In December 2014, the Board remanded this case.  Thereafter, the RO granted entitlement to nonservice-connected death pension benefits from December 1, 2009 to November 30, 2010; from December 1, 2011 to November 30, 2012; terminated those benefits from December 1, 2012 to November 30, 2013; and granted nonservice-connected pension benefits again from December 1, 2013 to November 30, 2014; and from December 1, 2014 onward.

The issue of the appropriate calculated nonservice-connected pension benefits payments has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As noted below, per a September 29, 2015 VA Form 21-6789 E, it appears that the RO may have shifted by one year respectively the maximum allowable pension rate (MAPR) limits for each year versus the Appellant's income for each year.  (For example, it listed that the MAPR for 2013 is $8,485, but that is actually the MAPR for 2014.  While it technically commences in 2013 in December, it is the MAPR for January-November of 2014.)  As such, benefits were granted for 2014 onward when the financial information from that period had not been received.  The Board recognizes that this inadvertant shift may affect the exact calculation of the Appellant's benefits.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1.  For the annual pension year commencing February 1, 2008, the Appellant's countable annualized income exceeded the MAPR for nonservice-connected death pension benefits for a claimant with no dependents.

2.  For the period of December 1, 2008 through November 20, 2009, the Appellant's income was not excessive for nonservice-connected death pension benefits.

3.  For the period of December 1, 2009 to November 30, 2010, the Appellant's income was not excessive for nonservice-connected death pension benefits.

4.  For the period of December 1, 2010 to November 30, 2011, the Appellant's income was not excessive for nonservice-connected death pension benefits.

5.  For the period of December 1, 2011 to November 30, 2012, the Appellant's income was excessive for nonservice-connected death pension benefits.

6.  For the period of December 1, 2012 to November 30, 2013, the Appellant's income was no excessive for nonservice-connected death pension benefits.


CONCLUSIONS OF LAW

1.  The Appellant's countable income for the annual pension year commencing February 1, 2008 is excessive for nonservice-connected death pension benefits and the termination of those benefits effective February 1, 2008 was proper.  38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2015). 

2.  The Appellant's countable income for the period of December 1, 2008 through November 20, 2009, was not excessive for nonservice-connected death pension benefits (based on no countable income) and continued entitlement was warranted.  38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2015). 

3.  The Appellant's countable income for the annual pension year of December 1, 2009 to November 30, 2010, was not excessive for nonservice-connected death pension benefits and continued entitlement was warranted.  38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2015). 

4.  The Appellant's countable income for the annual pension year of December 1, 2010 to November 30, 2011, was not excessive for nonservice-connected death pension benefits and continued entitlement was warranted.  38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2015). 

5.  The Appellant's countable income for the annual pension year of December 1, 2011 to November 30, 2012is excessive for nonservice-connected death pension benefits and the termination of those benefits effective February 1, 2008 was proper.  38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2015). 

6.  The Appellant's countable income for the annual pension year of December 1, 2012 to November 30, 2013, was not excessive for nonservice-connected death pension benefits and continued entitlement was warranted.  38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.24, 3.271, 3.272, 3.274, 3.275, 3.350 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A. 

The Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim.  See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For reasons expressed immediately below, the Board finds that resolution of the issue of entitlement to death pension on appeal is based on the operation of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  The Board finds that such is the case as to the issue addressed herein.  As explained below, there is no dispute as to the facts.  To the extent that this appeal is being denied, it is due to the Appellant's failure to meet the basic eligibility requirements for the benefit sought.  Therefore, based on the Court's decision in Manning, the Board concludes that the Appellant's appeal is not subject to the provisions of the VCAA. 



Death Pension

After the Veteran died in December 2007, the Appellant applied for VA death pension benefits.  Thereafter, the Appellant was granted entitlement to non-service connected death pension benefits, but they were terminated February 1, 2008, due to excessive income.  Subsequently, they were reinstated for various periods.  Entitlement to nonservice-connected death pension benefits was granted from December 1, 2009 to November 30, 2010; was granted from December 1, 2011 to November 30, 2012; was terminated those benefits from December 1, 2012 to November 30, 2013; was granted from December 1, 2013 to November 30, 2014; and was granted from December 1, 2014.

In order to be eligible for nonservice-connected pension benefits, the claim must meet the net worth requirements of 38 C.F.R. § 3.274 and have an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4).  The Appellant must meet the specific income and net worth requirements for each of the pension years on appeal; in this case, the annual pension year commencing February 1, 2008.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4). 

As of December 1, 2007, (for 2008), the MAPR was $7498.

As of December 1, 2008, (for 2009), the MAPR was $7933.

As of December 1, 2009, (for 2010), the MAPR was $7933.

As of December 1, 2010, (for 2011), the MAPR was $7933.

As of December 1, 2011, (for 2012), the MAPR was $8219.

As of December 1, 2012, (for 2013), the MAPR was $8359.

As of December 1, 2013, (for 2014), the MAPR was $8485.

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  See 38 U.S.C.A. § 1503; C.F.R. § 3.271.  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under  38 U.S.C.A. § 5312.  See 38 C.F.R. § 3.23.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. § 3.271(a).

Earned income from salary is not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses of the claimant in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  See 38 C.F.R. § 3.272(g)(2)(iii).  In this case, the Appellant submitted information regarding medical expenses incurred during 2011, but as was explained to her by the RO, she must have paid and not been reimbursed for those expenses in order for the five percent deduction to be made, which she has not shown.  Thus, they cannot be excluded.  

At this juncture, the Board notes that VA repeatedly requested financial information from the Appellant.  She has not submitted any financial information which reflects deductions which may be taken from her income per the regulations cited above.


Whether the Termination of Nonservice-Connected Benefits 
Effective February 1, 2008 was Proper

In a July 2009 Report of Contact, the Appellant indicated that in 2008, her income totalled $900.  In 2009, she expected her income to total $7800.  However, the Social Security Administration (SSA) indicated that the Appellant had earned income of $10,772.96 (rounded up to $10,773) during 2008.  The Appellant then submitted tax information confirming earned income of $10,773 during 2008.  Additional tax information showed total income of $10,772 (the amount rounded down).  

The Appellant has not reported any exclusions from income.  As of December 1, 2007, (for 2008), the MAPR was $7498.  Thus, the Appellant's income was excessive for VA nonservice-connected death pension benefits and those benefits were properly terminated as of February 1, 2008, when the RO indicated this annual year commenced.

Entitlement to Continue Nonservice- Connected Death Pension Benefits for the Annual Year of 2009 through November 20, 2009

In November 2009 correspondence, the Appellant reported that she only earned $900 in 2009.  She then submitted tax information which showed that she earned income from three employers in the amounts of $922, $766, and $775, totaling $2473.  As of December 1, 2008, (for 2009), the MAPR was $7933; thus, the Appellant was entitled to nonservice-connected pension benefits..


Entitlement to Continued Nonservice- Connected Death pension Benefits for the Period of December 1, 2009 to November 30, 2010

The Internal Revenue service confirmed that the Appellant did not file a tax return for this year.  She testified that she did not have income to report for this period.  

As of December 1, 2009, (for 2010), the MAPR was $7933.  Unlike the other years in question when the Internal Revenue Service was able to verify earned income from employers, the Internal Revenue Service did not have any income information from employers which corroborates the Appellant's assertions that she had no such income.  As such, she was entitled to nonservice-connected pension during this period.  

Entitlement to Continued Nonservice- Connected Death pension Benefits for the Period of December 1, 2010 to November 30, 2011

In March 2013, the Appellant submitted W-2s which showed income from three employers in 2011 reflecting income of $470.88, $478, and $4617.36.  The total was $5566.24.  Thereafter, additional tax information was provided which reflected income information from those employers which showed that the final total was slightly less at $5328.  As of December 1, 2010, (for 2011), the MAPR was $7933.  Thus, the Appellant was entitled to nonservice-connected pension benefits.  

Entitlement to Continued Nonservice- Connected Death pension Benefits for the Period of December 1, 2011 to November 30, 2012

Tax information which provided the income from two employers of $10,134 and $103, for an annual total of $10,237.  As of December 1, 2011, (for 2012), the MAPR was $8219.  Thus, the Appellant was not entitled to nonservice-connected pension benefits for this period.  

Entitlement to Continued Nonservice- Connected Death pension Benefits for the Period of December 1, 2012 to November 30, 2013

Tax information which provided the income from four employers of $1488, $3285, $1813, and $59, for an annual total of $6645.  As of December 1, 2012, (for 2013), the MAPR was $8359.  Thus, the Appellant was entitled to nonservice-connected pension benefits for this period.  

As of December 1, 2013, (for 2014), the MAPR was $8485.  However, subsequent to the period ending November 30, 2013, the Appellant had not filed her taxes as of yet or provided information.  Thus, no determination can be made for that period.  

Conclusion

In light of the foregoing, the Appellant is not entitled to payment of VA nonservice-connected death pension benefits as of February 1, 2008 due to excessive income, but she is entitled to those benefits for the 2009 annual year for the period of December 1, 2008 through November 20, 2009, and then through November 30, 2011.  She was not entitled to nonservice-connected pension benefits for the period of December 1, 2011 to November 30, 2012 due to excessive income, but was again entitled to nonservice-connected pension benefits for the period of December 1, 2012 to November 30, 2013.  

The Board notes that per a September 29, 2015 VA Form 21-6789 E, it appears that the RO may have shifted by one year respectively the MAPR limits for each year versus the Appellant's income for each year. For example, it listed that the MAPR for 2013 is $8,485, but that is actually the MAPR for 2014.  While it technically commences in 2013, in December 2013, it is the MAPR for January-November of 2014.  The Board recognizes that this inadvertant shift may affect the exact calculation of the Appellant's benefits and has been referred in the introductory portion of this decision to the AOJ for appropriate action.  


ORDER

The termination of the nonservice-connected pension benefits effective  1, 2008 was proper and the appeal is denied.   

Entitlement to nonservice-connected pension benefits for the annual pension year of 2009 through November 20, 2009 is granted.

Entitlement to nonservice-connected pension benefits for the annual pension year of December 1, 2009 to November 30, 2010, is granted.

The termination of the nonservice-connected pension benefits for the annual year of December 1, 2010 to November 30, 2011was proper and the appeal is denied.   

Entitlement to nonservice-connected pension benefits for the annual pension year of December 1, 2011 to November 30, 2012 is granted.  

Entitlement to nonservice-connected pension benefits for the annual pension year of December 1, 2012 to November 30, 2013 is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


